DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice for all US Patent Applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of the Claims
This communication is in response to communications received on 12/14/21 and 1/6/22.  Claims 1-3, 11-13, and 18 has/have been amended and applicant does not provide any information on where support for the amendments can be found in the instant specification.  Therefore, Claims 1-20 is/are pending and have been addressed below.

Response to Arguments

Applicant’s arguments, see applicant’s remarks, filed 1/6/22, with respect to rejections under 35 USC 101 for claim(s) 1-20 have been fully considered and are persuasive.  The Examiner respectfully withdraws rejections under 35 USC 101 for claim(s) 1-20.

Additionally, examiner notes the inclusion of the issuing agency computer in communication with the system, sending to and in response receiving data from issuing agency computer, using the received data from the issuing agency computer to perform an action makes the independent claim a practical application.  The addition of a specific user interface (map) in claim 2 which displays user specific information is also a practical application.  Additionally claim 3, the clarifying of the data submitted to the issuing agency computer strengths the determination of a practical application.

Applicant’s arguments, see applicant’s remarks, filed 1/6/22, with respect to rejections under 35 USC 103 for claim(s) 1-20 have been fully considered but they are not persuasive as far as they apply to the amended 103 rejection(s) below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).

Claim(s) 1 and 23-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podgurny et al. (US 2012/0029962 A1) in view of Thome et al. (US 2004/0162844 A1) and Khan et al. (US 2017/0127215 A1).

Regarding claim 1, 12, and 18 (currently amended), Podgurny teaches a method for staffing a commercial vehicle with a driver, comprising {a method for staffing a temporary job with an employee, the temporary job requiring at least one qualification, the method comprising  claim 12 [see sending limitation below for temporary job citation] }:
a job dispatcher, the job dispatcher being associated with a transport company and a job order to staff a commercial vehicle with a driver, the job order having one or more driver qualifications [see at least [0065] applicable to multiple industries including trucking (transportation); [0066] employees and managers of company access server 12  via workstations 14, 16 (user devices); [0211] job dispatcher; [0096] to do vehicle job, employees including driver (conductor) must meet qualifications; [0415-0416] a job order; [0471] jobs are temporary or permanent;];
granting, by the server, the driver access to request assignment to the job order [see at least [0066] employees and managers of company access server 12 via workstations 14, 16 (user devices); [0415-0417] employee bids on a series of jobs; [0514] step 1952 receive bid from driver];
receiving, from the driver computing device, a request to be assigned to the job order [see at least Podgurny [0415-0417] employee bids on a series of jobs; [0514] step 1952 receive bid from employee]; and
assigning, by a computing device, the job order to the driver by accepting the request received from the driver computing device [see at least [0195] step 602 assign job those jobs to various employees; [0514-0520] assign the requested job to the employee who requested the job].

Podgurny teaches a) multiple industries companies (including transportation) that, via dispatching, staffs users for jobs with user qualifications and b) ( [0066] ) sending to a server, by a dispatch computing device, data and a commercial vehicle with a driver, having one or more driver qualifications [see at least [0010] for trucking industry including drivers and compliance of its drivers; [0003-0006] trucking industry and compliance for company, truck, and truck drivers; [0039] the requirements for drivers broadly defined; [0059] requirements more clearly stated as via information (social security and CDL (Commercial Driver License) ) requested from third parties;
Fig. 2 and [0044, 0078] for one of many computers 21 sending data to a server (51a and 51b application servers); Fig. 9 and 20 and [0059, 0078] a non driver employee computer (dispatch computing device) interacting (perform various actions) with the server (system) via a computer 21 and thus dispatch computing device performing an action];
receiving, from a driver computing device associated with the driver, an identification of the driver and one or more driver qualifications [see at least Thome [0036] a system to ensure users meets requirements; [0078-0081] step 200 using a third computer 21 an applicant completes a job application, step 207 applicant meets requirements, steps (211, 213, and 219) background check requested, received and verified, 223 applicant sends additional information; [0039] the requirements; [0059] run a report on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to the reports];
verifying, by the server, the one or more driver qualifications in response to receiving the identification of the driver and the one or more driver qualifications, the verification including verifying the one or more driver qualifications with an issuing agency via electronic communication between the server and a computing device associated with the issuing agency [see at least [0078-0081] step 200 an applicant completes a job application, step 207 applicant meets requirements, steps (211, 213, and 219) background check requested, received and verified, 223 applicant sends additional information, step 231 applicant is qualified; step 235 a final review is done by the system (server); [0039] the requirements; [0059-0060] send a request for one or more reports and receive a report(s) back where the report(s) is/are based on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to run the reports;
Fig. 2 and [0045] electronic communication (via network 49) between system (data center) and external service provider (computer, information site) such as driving records 63];
granting, by the server, the driver access when the one or more driver qualifications are verified [see at least [0078-0081] step 200 an applicant completes a job application, step 207 applicant meets requirements, steps (211, 213, and 219) background check requested, received and verified, 223 applicant sends additional information, step 231 applicant is qualified; step 235 a final review is done by the system (server), step 241 applicant is entered into system upon passing review in step 235; [0039] the requirements; [0059] run a report on users id and qualifications including ;
performing an action, by a dispatch computing device [see at least Fig. 2 and [0044, 0078] for one of many computers 21 sending data to a server (51a and 51b application servers); Fig. 9 and 20 and [0059, 0078] a non driver employee computer (dispatch computing device) interacting (perform various actions) with the server (system) via a computer 21 and thus dispatch computing device performing an action].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Podgurny with Thome to include the limitation(s) above as disclosed by Thome.  Doing so would further ensure Podgurny’s [0096] qualifications to operate a commercial vehicle within a particular geographic or territorial area are adhered to by making “available a tool for collecting and displaying information relating to the tasks which must be performed under the regulations in order for the company to show that it and its drivers are in compliance” [see at least Thome [0010] ].

Podgurny in view of Thome teaches a) multiple industries companies (including transportation) that, via dispatching, staffs users for jobs with specific user qualifications and b) (Podgurny [0075, 0089, 0122, 0257] ) using gps to determine location of a vehicle (train) or employee.  Podgurny in view of Thome doesn’t/don’t explicitly teach but Khan teaches users with some of the specific qualifications being selected for a job and mapping the users progress on the job and specifically discloses
generating, by the dispatch computing device, a map showing a location of the driver in real-time and tracking a progress of the driver along a route associated with the and job order (generating, by the employer computing device, an interface tracking a progress of the employee carrying out the job order in real-time - claim 12) [see at least [0046-0048] system that performs all operations; [0026] transmission of a map (thus generate map that is transmitted as all work is done by the system); Figs. 7, 14-16, and 18-20 and [0062, 0077, 0082-0083, 0086, 0088] map of driver in real time along route for a job which tracks progress along route for the job; [0041] driver qualifications].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Podgurny in view of Thome with Khan to include the limitation(s) above as disclosed by Khan.  Doing so would further ensure Podgurny in view of Thome’s (specifically Podgurny) [0003] goal “to improve the efficiency of operations” by “enable[ing] monitoring of the status or behavior of the driver and/or the rider during the ride, e.g., via streaming video, images, or audio. The approaches described here also enable monitoring of the location of the driver's vehicle during the ride [see at least Khan [0037] ].

Regarding claim 3 (currently amended), modified Podgurny teaches the method of claim 1, wherein the verification includes transmitting, by the server, the one or more driver qualifications to the computing device associated with the issuing agency, and receiving, by the server, a validation of the one or more driver qualifications from the computing device associated with the issuing agency [see at least Podgurny [0078-0081] step 200 an applicant completes a job application, step 207 applicant 
Fig. 2 and [0045] electronic communication (via network 49) between system (data center) and external service provider (computer, information site) such as driving records 63]].

Regarding claim 4 and 20, modified Podgurny teaches the method of claim 1.

Modified Podgurny doesn’t/don’t explicitly teach but Khan discloses wherein the one or more driver qualifications comprises evidence of at least one of vehicle insurance, driver insurance, or a commercial driver's license (CDL) [see at least [0041] receive and verify driver data including driver's license, vehicle insurance, social security number, etc].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Khan to include the limitation(s) above as disclosed by Khan.  Doing so would further ensure modified Podgurny’s (specifically Podgurny) [0003] goal “to improve the efficiency of operations” by “enable[ing] monitoring of the status or behavior of the driver and/or the rider during 

Regarding claim 5 and 15, modified Podgurny teaches the method of claim 4.

Modified Podgurny doesn’t/don’t explicitly teach but Khan discloses wherein the one or more driver qualifications comprises evidence of at least one of vehicle insurance, driver insurance, or a commercial driver's license (CDL) [see at least [0041] receive and verify driver data including driver's license, vehicle insurance, social security number, etc].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Khan to include the limitation(s) above as disclosed by Khan.  Doing so would further ensure modified Podgurny’s (specifically Podgurny) [0003] goal “to improve the efficiency of operations” by “enable[ing] monitoring of the status or behavior of the driver and/or the rider during the ride, e.g., via streaming video, images, or audio. The approaches described here also enable monitoring of the location of the driver's vehicle during the ride [see at least Khan [0037] ].

Regarding claim 6, 16 and 19, modified Podgurny teaches the method of claim 5.
wherein verifying the one or more driver qualifications comprises verifying that the one or more driver qualifications have not expired [see at least [0078-0081] step 200 an applicant completes a job application, step 207 applicant meets requirements, steps (211, 213, and 219) background check requested, received and verified; [0039] the requirements; [0059] run a report on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to the reports; [0062] was an employee qualified when they first applied such as license information (current/expiration date) 1201 and pre-qualification checklist 1205].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Thome to include the limitation(s) above as disclosed by Thome.  Doing so would further ensure Podgurny’s [0096] qualifications to operate a commercial vehicle within a particular geographic or territorial area are adhered to by making “available a tool for collecting and displaying information relating to the tasks which must be performed under the regulations in order for the company to show that it and its drivers are in compliance” [see at least Thome [0010] ].

Regarding claim 7, modified Podgurny teaches the method of claim 6 as well as access to request assignment to the job order.

further comprising denying the driver access when at least one of the one or more driver qualifications are not verified [see at least Thome  [0078-0081] step 200 an applicant completes a job application, step 207 applicant does not meet requirements and is rejected, steps (211, 213, and 219) background check requested, received and verified, 223 applicant sends additional information, step 231 applicant is qualified; step 235 a final review is done by the system (server), step 237 applicant is rejected upon not passing review in step 235; [0039] the requirements; [0059] run a report on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to the reports]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Thome to include the limitation(s) above as disclosed by Thome.  Doing so would further ensure Podgurny’s [0096] qualifications to operate a commercial vehicle within a particular geographic or territorial area are adhered to by making “available a tool for collecting and displaying information relating to the tasks which must be performed under the regulations in order for the company to show that it and its drivers are in compliance” [see at least Thome [0010] ].

Regarding claim 8 and 17, modified Podgurny teaches the method of claim 6, further comprising:
receiving, from the driver computing device, a request to approve expenses related to the job order; and
approving, by a computing device, the expenses related to the job order [for the limitations above see at least Podgurny [0744-0745, 0749] employee reviews End of Shift report for job expenses such as lodging- and/or transportation-related information or hotel and travel expenses; [0773-0774, 0782] processing entity 36 (of access server 12 (dispatch device), see [0066] ) processes the claims from End of Shift report such that the status “is currently under review, approved, denied or in appeal”].

Modified Podgurny doesn’t/don’t explicitly teach but Thome discloses performing an action, by a dispatch computing device [see at least Fig. 2 and [0044, 0078] for one of many computers 21 sending data to a server (51a and 51b application servers); Fig. 9 and 20 and [0059, 0078] a non driver employee computer (dispatch computing device) interacting (perform various actions) with the server (system) via a computer 21 and thus dispatch computing device performing an action].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Thome to include the limitation(s) above as disclosed by Thome.  Doing so would further ensure modified Podgurny’s (Podgurny) [0096] qualifications to operate a commercial vehicle within a particular geographic or territorial area are adhered to by making “available a tool for collecting and displaying information relating to the tasks which must be performed under the regulations in order for the company to show that it and its drivers are in compliance” [see at least Thome [0010] ].

Regarding claim 9, modified Podgurny teaches the method of claim 6.

Modified Podgurny doesn’t/don’t explicitly teach but Thome discloses further comprising:
sending, to the driver computing device, one or more questions evaluating driving skills;
receiving, from the driver computing device, answers to the one or more questions; and
assigning the driver a metric based on the received answers to the one or more questions [for the limitations above, see at least Fig. 20 and [0078] a) step 200 using a third computer 21 an applicant accesses (receives thus sent) a job application, then completes a job application with one or more answers to respective questions, and finally sends the application, b) step 203-204 the questions are evaluated and rated on a metric of “a priority one—the highest priority, or priority two, a lower priority”; [0039] the requirements (what questions of [0078] are related to); [0059] run a report on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to the reports
Fig. 2 and [0044] for two of many computers 21 (dispatch computing device and driver device {drive, see [0078] } ) sending data to a server (51a and 51b application servers) within another computer one of many computers 21, where data is send between the computing devices].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Thome to include the limitation(s) above as disclosed by Thome.  Doing so would further ensure modified 

Regarding claim 10, modified Podgurny teaches the method of claim 6, further comprising:
receiving, from the driver computing device, a request to approve hours related to the job order; and
approving, by a computing device, the hours related to the job order [for the limitations above see at least Podgurny [0812] for claim for hours works; [0818] submit claims that can include hours worked; [0820] process (approval process) by processing entity 36 (of access server 12) of the employee’s submitted claim].

Modified Podgurny doesn’t/don’t explicitly teach but Thome discloses performing an action, by a dispatch computing device [see at least Fig. 2 and [0044, 0078] for one of many computers 21 sending data to a server (51a and 51b application servers); Fig. 9 and 20 and [0059, 0078] a non driver employee computer (dispatch computing device) interacting (perform various actions) with the server (system) via a computer 21 and thus dispatch computing device performing an action].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Thome to include the limitation(s) above as disclosed by Thome.  Doing so would further ensure modified Podgurny’s (Podgurny) [0096] qualifications to operate a commercial vehicle within a particular geographic or territorial area are adhered to by making “available a tool for collecting and displaying information relating to the tasks which must be performed under the regulations in order for the company to show that it and its drivers are in compliance” [see at least Thome [0010] ].

Regarding claim 11 (currently amended), modified Podgurny teaches the method of claim 1, wherein receiving the one or more driver qualifications.

Modified Podgurny doesn’t/don’t explicitly teach but Thome discloses includes receiving, from at least one of the driver computing device or the dispatch computing device, the one or more driver qualifications based on qualification data that is received from the driver via at least one of an email or a fax [see at least [0078-0081] step 200 using a third computer 21 an applicant completes a job application, step 207 applicant meets requirements, steps (211, 213, and 219) background check requested, received and verified, 223 applicant sends additional information; [0059] run a report on users id and qualifications including social security and CDL (Commercial Driver License) thus application includes user id and qualifications as this is needed to the reports;
[0061] for additional driver information can be received is an electronic format including fax “other documents that can be digitized are received and entered in a compatible, electronic document format such as … Fax”].

Regarding claim 13 (currently amended), modified Podgurny teaches the method of claim 1, as well as the driver
and Podgurny teaches wherein the job order is assigned to the employee by the employer [see at least Podgurny [0066] employees and managers of company access server 12 (dispatch device) via workstations 14, 16 (user devices); [0096] to do vehicle job, employees including driver (conductor) must meet qualifications; [0415-0417] employee bids on a series of jobs; [0514] step 1952 receive bid from employee; [0195] step 602 assign those jobs to various employees].

Regarding claim 14, modified Podgurny teaches the method of claim 1, wherein the job order is assigned automatically to the driver based on an algorithm [see at least Podgurny [0415-0417] employee bids on a series of jobs; [0514] step 1952 receive bid from employee; [0195] step 602 assign job those jobs to various employees based on multiple constraints; [0514-0520] assign the requested job to the employee who requested the job [0265, 0523] algorithm used to assign a job].

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Podgurny in view of Thome and Khan as applied to claim(s) 1 above and further in view of Erlenbach et al. (US 2019/0107398 A1).

Regarding claim 2 (currently amended), modified Podgurny teaches the method of claim 1
an employee name of the selected employee, a title of a present job order of the selected employee, and a quantity of hours worked by the selected employee, [see at least [0514-0520] assign the requested job to the employee who requested the job (the selected employee); [0285] employee name, [0113, 0915] current job name “current job and location information 310 associated with the employee” and “job … assigned to the given employee, which may be identified by a job code, or by a job name”; [0129] hours work “availability status information 314 indicates that an employee has worked 40 hours within four days”].

Modified Podgurny teaches a map of driver but doesn’t/don’t explicitly teach however Erlenbach discloses wherein the map generated by the dispatch computing device further includes objects representing a plurality of drivers including the driver and additional drivers, and wherein each object representing one of the plurality of drivers is selectable to output additional information corresponding to a selected driver associated with the selected object including various other driver data and vehicle data of the selected driver [the limitation is interpreted based on broadest reasonable interpretation of instant specification Fig. 6I and [0028-0029],
see at least [0011-0012] The map can display information on a client device identifying delivery vehicles monitoring for a dispatcher of a delivery organization.  The client device can provide an indicator (e.g., an icon) for vehicle V1 for display (e.g., on or with the map) that indicates a location of vehicle V1 on a road.  Additionally, or alternatively, selection of the indicator, or other actions or information provided by the client device, can indicate that the server device is to cause vehicle V1 to provide other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify modified Podgurny with Erlenbach to include the limitation(s) above as disclosed by Erlenbach.  Doing so would further ensure modified Podgurny’s (specifically Podgurny) [0003] goal “to improve the efficiency of operations” by providing information on a specific vehicle and user and this will enable “dynamic monitoring of the vehicle in different scenarios” [see at least Erlenbach [0008, 0011-0013] ].

Conclusion

When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES WEBB whose telephone number is (313)446-6615.  The examiner can normally be reached on M-F 10-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES WEBB/Examiner, Art Unit 3624